 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM NIBLE,                                    Case No. 1:19-cv-00340-SAB (PC)
12                       Plaintiff,                     ORDER VACATING ORDER TO SHOW
                                                        CAUSE ISSUED APRIL 25, 2019
13           v.
                                                        (ECF No. 7)
14    S. WINN-REED, et al.,
                                                        ORDER GRANTING PLAINTIFF’S
15                       Defendants.                    APPLICATION TO PROCEED IN FORMA
                                                        PAUPERIS
16
                                                        (ECF Nos. 2, 8, 10)
17
                                                        ORDER DIRECTING PAYMENT OF
18                                                      INMATE FILING FEE BY CALIFORNIA
                                                        DEPARTMENT OF CORRECTIONS AND
19                                                      REHABILITATION
20
21          Plaintiff William Nible is a state prisoner proceeding pro se in this civil rights action

22   pursuant to 42 U.S.C. § 1983.

23          On March 14, 2019, Plaintiff initiated the instant action by filing a complaint pursuant to

24   42 U.S.C. § 1983 and an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

25   (ECF Nos. 1, 2.) However, since Plaintiff’s application to proceed in forma pauperis failed to

26   include Plaintiff’s original signature, on March 15, 2019, the Court issued an order directing

27   Plaintiff to, within 30 days from the date of service of the order, either submit an application to

28   proceed in forma pauperis that includes Plaintiff’s original signature or pay the $400.00 filing fee.
                                                       1
 1   (ECF Nos. 2, 5.) After Plaintiff failed to submit a signed application to proceed in forma pauperis

 2   or paid the $400.00 filing fee within the deadline, the Court issued an order to show cause directing

 3   Plaintiff to either file a signed application to proceed in forma pauperis, pay the $400.00 filing fee

 4   for this action, or show cause in writing why this action should not be dismissed for failure to

 5   comply with the Court’s March 15, 2019 order. (ECF No. 7.)

 6          On May 13, 2019, Plaintiff filed an application to proceed in forma pauperis that includes

 7   Plaintiff’s original signature. (ECF No. 8.) On May 16, 2019, the California Department of

 8   Corrections and Rehabilitation filed a certified prison trust account statement that reflects the

 9   activity in Plaintiff’s trust account for the last six months. (ECF No. 10.)

10          Initially, in light of the fact that Plaintiff has now filed an application to proceed in forma

11   pauperis that includes Plaintiff’s original signature, the Order to Show Cause issued on April 25,

12   2019 is hereby vacated.

13          Further, since Plaintiff has made the showing required by § 1915, the application to proceed

14   in forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00

15   for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the

16   amount of twenty percent (20%) of the preceding month’s income credited to Plaintiff’s trust

17   account. The California Department of Corrections and Rehabilitation is required to send to the

18   Clerk of the Court payments from Plaintiff’s trust account each time the amount in the account

19   exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

20          Accordingly, IT IS HEREBY ORDERED that:
21          1.      The Order to Show Cause issued on April 25, 2019, (ECF No. 7), is VACATED;

22          2.      Plaintiff's application to proceed in forma pauperis, (ECF Nos. 2, 8), is GRANTED;

23          3.      The Director of the California Department of Corrections and Rehabilitation

24                  or his/her designee shall collect payments from Plaintiff’s prison trust account

25                  in an amount equal to twenty percent (20%) of the preceding month’s income

26                  credited to the prisoner’s trust account and shall forward those payments to
27                  the Clerk of the Court each time the amount in the account exceeds $10.00, in

28                  accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been
                                                        2
 1                    collected and forwarded to the Clerk of the Court. The payments shall be

 2                    clearly identified by the name and number assigned to this action;

 3            4.      The Clerk of the Court is directed to serve a copy of this order and a copy of

 4                    Plaintiff=s in forma pauperis application, (ECF No. 8), on the Director of the

 5                    California Department of Corrections and Rehabilitation, via the Court’s electronic

 6                    case filing system (CM/ECF); and

 7            5.      The Clerk of the Court is directed to serve a copy of this order on the Financial

 8                    Department, U.S. District Court, Eastern District of California.

 9
     IT IS SO ORDERED.
10

11   Dated:        May 20, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
